Citation Nr: 0501781	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-18 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey



THE ISSUE

Entitlement to an increased rating for anxiety reaction, 
currently assigned a 30 percent evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from January 1942 to October 
1943.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Newark, New Jersey, Regional Office (RO), which confirmed a 
30 percent evaluation for a psychoneurosis, classified as 
anxiety reaction.

In November 2004, the Board remanded the case to the RO to 
schedule an in-person Travel Board hearing.  The case was 
subsequently returned to the Board without the requested 
action being implemented.  Consequently, the case has been 
advanced on the Board's docket.  The appeal is again being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notice if further action 
is required on appellant's part.  


REMAND

In its November 2004 remand, the Board stated that in a May 
2003 Substantive Appeal, appellant had requested a hearing be 
held at a "local VA office before a member, or members, of 
the BVA" (i.e., a Travel Board hearing); that in a June 2004 
letter, the RO informed appellant that a Travel Board hearing 
by videoconferencing was being scheduled for mid-July 2004 
and that he had the option of accepting either a 
videoconference Travel Board hearing or an in-person Travel 
Board hearing; and, that appellant subsequently failed to 
report for that scheduled mid-July 2004 videoconference 
Travel Board hearing.  

The Board's November 2004 remand further stated, however, 
that in a hearing clarification form, dated June 30, 2004, 
received by the RO in early July 2004 (and apparently not 
forwarded to the Board until after that scheduled mid-July 
2004 videoconference Travel Board hearing), appellant checked 
off a box therein, declining the videoconference Travel Board 
hearing and requesting instead an in-person Travel Board 
hearing.  Since in-person Travel Board hearings are scheduled 
by the RO (See 38 C.F.R. § 20.704(a) (2004)), the Board was 
remanding the case for that purpose, in order to satisfy 
procedural due process concerns.  However, it appears that 
the case was returned to the Board in late December 2004 
without the requested action being implemented.  Accordingly, 
the case is again REMANDED for the following:

The RO should schedule an in-person 
Travel Board hearing, and provide the 
appellant and his representative notice 
thereof in accordance with appropriate 
provisions.  If he desires to withdraw 
the request for such hearing prior to the 
hearing, he may do so in writing pursuant 
to applicable provisions.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




